Citation Nr: 0703568	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for marginal spurs at neural foramina of C6-7 and C5-
6, claimed as residual injury C5-6 secondary to auto 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for marginal spurs 
at neural foramina of C6-7 and C5-6, claimed as residual 
injury C5-6 secondary to auto accident, and assigned a 10 
percent disability rating effective April 20, 2004.  In March 
2005, the RO granted service connection for cervical 
radiculopathy, left upper extremity, and assigned a 20 
percent disability rating effective April 20, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
The veteran contends that his cervical spine disability has 
increased in severity since he last underwent a VA medical 
examination in August 2004.  In March 2005 he was examined in 
the VA pain clinic and referred to physical therapy.  His 
physician noted a mild lateral shift of the thoracic region 
to the left.  VA physical therapy records indicate range of 
motion in the cervical spine was measured in March 2005.  
However, the physical therapist did not measure cervical 
extension.  The medical evidence recorded by the veteran's 
physical therapist was relied upon by the RO to deny an 
increased rating for cervical spondylolisthesis or segmental 
instability.  

Where the Diagnostic Code provides more than one rating 
requirement to assess the severity of a disability, only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  Diagnostic Code 5239 provides for 
several disjunctive requirements to assess the severity of a 
cervical spine disability; however, the March 2005 range of 
motion testing does not reflect a measurement for extension 
of the cervical spine.  Further, there is some evidence of a 
mild lateral shift of the thoracic region, although an 
examiner has not determined whether this is due to muscle 
spasm or guarding associated with the veteran's cervical 
spine disability.  Therefore, the medical evidence of record 
is inadequate for purposes of assessing the severity of the 
veteran's service-connected cervical spondylolisthesis or 
segmental instability, and a remand is required by law.  See 
38 C.F.R. § 4.2 (2006); see also, Stegall v. West, 11 Vet. 
App. 268 (1998).  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following action: 

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action: 

1.  Provide the veteran a VA medical 
examination to determine the current 
severity of his cervical spine disability.  
The examiner should conduct an examination 
of all involved joints and document any 
limitation of motion, including any 
limitation of motion due to pain.  All 
planes of motion should be reported.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.

2.  Provide the veteran a neurological 
examination to determine the extent and 
severity of nerve impairment in his left 
arm.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  Given the reported 
weakness and atrophy in the deltoid, 
triceps, biceps, forearm, and intrinsic 
muscles of the hand, the examiner should 
determine which radicular groups are 
involved, and characterize the overall 
neurologic impairment as mild, moderate, or 
severe.

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






